ORDER
This case came before the court for oral argument on December 10, 1992 pursuant to an order which had directed the plaintiff to appear and show cause why the appeal should not be summarily denied and dismissed.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has been shown in part. We believe that the trial justice did not abuse her discretion in striking the rejection of the arbitrator’s award, since the plaintiff did not participate in the arbitration proceeding in good faith and a meaningful manner as contemplated by Rule 3(L) of the Rules of Court Annexed Arbitration. Therefore, the trial justice properly imposed the sanction of dismissal as authorized by Rule 37 of the Superior Court Rules of Civil Procedure.
However, the awarding of counsel fee in addition to the dismissal of the plaintiff’s action was an excessive penalty for her refusal without good cause to participate in the arbitration proceeding.
Consequently, the appeal from the striking of the rejection of the arbitrator’s award which amounts to a dismissal of the action with prejudice is hereby affirmed. The award of counsel fee is vacated. Any counsel fee paid to the attorney for the defendants shall be returned to the plaintiff.